Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claims 34-35. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, a composite film for closing a container by sealing the composite film against a sealing surface of the container or of a cap ring to be connected to the container, the composite film comprising: an outer support layer comprising a metal film, an inner multilayer membrane, and an intermediate tie layer bonding the outer support layer to the inner multilayer membrane, wherein the inner multilayer membrane comprises an intermediate layer comprising a hygroscopic polyamide encapsulated by two tie layers each comprising a maleic anhydride grafted polypropylene, and wherein the inner multilayer membrane further comprises a backbone layer comprising polypropylene, and wherein the inner multilayer membrane further comprises a cohesively breakable peeling layer comprising polypropylene, polyethylene and talc and an innermost sealing layer comprising a random copolymer grafted with maleic anhydride, the tie layer is located between the backbone layer and the intermediate layer, and the tie layer is located between the intermediate layer and the cohesively breakable peeling layer. Dietrich et al. discloses a closing member with an intermediate layer with a support layer made of an aluminum film and sealing layer (col. 1 lines 30-35). Dietrich et al. discloses that the intermediate layer may comprise one or more layers. However, Dietrich et al. fails to disclose an inner multilayer membrane that comprises a backbone layer comprising polypropylene, wherein the inner multilayer membrane further comprises cohesively breakable peeling layer comprising polypropylene, polyethylene and talc, and an innermost sealing layer comprising a random copolymer grafted with maleic anhydride. Dietrich et al. does not disclose a structure with additional layers of the intermediate layer not does Dietrich et al. provide a teaching of layers that could be used to form a multilayer intermediate layer. Thus, Dietrich et al. does not provide motivation to look to the prior art for further intermediate layers that would encompass the detailed layers of the applicant’s claimed invention. Therefore, the examiner finds the claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782